Citation Nr: 1140608	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran has active service from April 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Essentially, he contends that he is unable to work due to his service-connected disabilities, namely, his fibrositis-fibromyalgia with history of myalgia in the neck and trapezius structures involving the neck, arms, ankles, knees, calves, and low back.  The Veteran asserts that he was last employed in the late 1970's and that he ceased working due to his service-connected fibrositis-fibromyalgia.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011). 

Service connection is in effect for fibrositis-fibromyalgia, described above, rated as 40 percent disabling; and allergic rhinitis, rated as 10 percent disabling, for a combined evaluation of 50 percent.  While the Veteran, with two service-connected disabilities, has one disability rated at 40 percent, his combined rating is not 70 percent or more.  Thus, he does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b) (2011).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension (C&P).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran's most recent VA treatment records are dated in April 2008.  There is no indication that he has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, a January 1977 rehabilitation evaluation is associated with the claims file.  It is unclear if such evaluation was conducted as a part of a VA vocational rehabilitation program.  On remand, the AMC/RO must attempt to obtain records related to the Veteran's participation in a VA vocational rehabilitation program, if any.  

The Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in February 2005.  There is no VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, of record and no evidence that the RO sent such form to any party, either the Veteran or the identified employer.  On remand, the AMC/RO must attempt to obtain employment information from the Veteran's last employer.  

Further, the Veteran has indicated, by his July 2007 statement, that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 1978.  The Veteran asserted that such benefits are based upon his non service-connected psychiatric disability.  However, the issue of employability is currently before the Board and while not binding, the SSA's determination as to the Veteran's employability is relevant evidence.  On remand, the Veteran's treatment records associated with this claim for SSA disability benefits must be obtained.  

The Board notes that information related to participation, if any, in a VA vocational rehabilitation program; information from the Veteran's last employer; and information from the SSA, will inevitably be dated decades prior to the Veteran's current claim of entitlement to a TDIU.  While the information sought may not be available and will not demonstrate the Veteran's current physical or mental capabilities, the information may have bearing on the Veteran's work history and skills, the reasons he left full-time employment, and any challenges he faced during employment due to his service-connected disabilities.

The VA examiners who conducted the VA examinations of the Veteran's service-connected fibrositis-fibromyalgia during the appellate period, in May 2005 and June 2007, did not discuss the effect of the Veteran's fibrositis-fibromyalgia on his employability.  The VA examiner who conducted the VA examination of the Veteran's other service-connected disability, allergic rhinitis, during the appellate period, in May 2005, did not discuss the effect of the Veteran's allergic rhinitis on his employability. 

Prior to the Veteran's current claim, one of his private treatment providers, Dr. S., in a May 1999 statement, opined that the Veteran's fibromyalgia caused severe pain and muscle spasm with restriction of motion in his joints.  He opined that the Veteran was totally disabled, that his condition was not improving, and that it was unlikely that the condition would improve to enable the Veteran to retain gainful employment.  Dr. S., submitted an additional statement, dated during the current appellate period, in June 2005, and opined that the Veteran was totally and permanently disabled due to fibromyalgia.  He reported that the Veteran's condition had not improved, that he was not able to work, and that it was not possible to maintain gainful employment.  

Having reviewed the foregoing, the Board is satisfied that there is a preliminary showing that the Veteran meets the criteria for an award of a TDIU on an extraschedular basis.  There is no question in this case that at least one treatment provider has asserted that the Veteran cannot maintain gainful employment due to his service-connected fibrositis-fibromyalgia.  It must be further proven to warrant a TDIU that the underlying reason for unemployability is that of the Veteran's service-connected disabilities, regardless of his age or nonservice-connected disabilities.  Based upon the record, the evidentiary threshold appears to have been met. 

Therefore, in view of the competent evidence obtained on the Veteran's capacity for occupational functioning, the Board will forward this case to the VA's Director of C&P upon remand to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in Charleston, South Carolina, dated from April 2008 to the present, including, but not limited to records related to treatment at the Savannah Outpatient Clinic.  Any and all responses, including negative responses, must be added to the claims file.  

2.  Obtain and associate with the Veteran's claims file all relevant records related to his Social Security disability benefits claim, to include any medical records upon which SSA based its decision.  Any and all responses, including negative responses, must be added to the claims file.  

3.  Obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder, if any.  Any responses, including negative responses, as to the existence of such records must be added to the claims file. 

4.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's last employer, as identified in his February 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be added to the claims file.  

5.  After the above-described development has been completed, schedule the Veteran for a VA examination, to include a VA Social and Industrial Survey, to ascertain the impact of his service-connected disabilities on his unemployability.  In this regard, the examiner should note that the Veteran is currently service-connected for fibrositis-fibromyalgia with history of myalgia in the neck and trapezius structures involving the neck, arms, ankles, knees, calves, and low back; and allergic rhinitis. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The examiner should review the claims folder and the examination report should indicate that review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The RO should advise the Veteran that failure to report for any scheduled VA examination without good cause may have adverse consequences for his claims, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

6.  Then, after ensuring that any other necessary development has been completed; refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) (2011).  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination without good cause may have adverse consequences on his claims.  38 C.F.R.          § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

